This is an action in mandamus to compel the banking board of the state of Oklahoma to pay to the Oklahoma Bankers' Trust Company $10.266.67, the amount of its deposit in the Alamo State Bank of Muskogee, Okla., at the time of its failure. The suit was filed in the district court of Oklahoma County on the 19th day of February, 1912, and the alternative writ of mandamus was issued on the same date.
After answer to the alternative writ, there was trial, and judgment making the writ peremptory, and defendant, the banking board, brings the case here. For the reason that this is a suit against the state, the trial court was wrong in letting the writ go. This case is governed by J. D. Lankford et al., Composing the State Banking Board, etc., v. Platte Iron Works Co., 225 U.S. 461, 35 Sup. Ct. 173, 59 L.Ed. 316. See, also, State ex rel. Taylor v. Cockrell, 27 Okla. 630, 112 P. 1000; Chas. W. Lovett et al. v. J. D. Lankford et al., 47 Okla. 12,145 P. 767.
Reversed and dismissed. *Page 261